[J-2-2015]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT

                SAYLOR, C.J., EAKIN, BAER, TODD, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :              No. 692 CAP
                              :
              Appellee        :              Appeal from the Judgment of Sentence
                              :              entered on 12/18/2013 in the Court of
                              :              Common Pleas, Criminal Division of York
          v.                  :              County at No. CP-67-CR-0003547-2012
                              :
                              :
ARIC SHAYNE WOODARD,          :
                              :
              Appellant       :              SUBMITTED: March 6, 2015


                                       OPINION


MR. JUSTICE BAER                                      DECIDED: December 3, 2015
      This is a direct appeal from a sentence of death imposed by the Court of Common

Pleas of York County upon Aric Shayne Woodard (Appellant) following his conviction of

first degree murder of a two-year-old boy.1 For the reasons that follow, we affirm the

judgment of sentence of death.

      The record establishes that on Sunday, November 6, 2011, at approximately 1:00

p.m., Hayley Twinn, the mother of two-year-old Jaques Twinn, left him and his baby sister

in Appellant’s care. At nineteen years of age, Hayley was overwhelmed with being a

mother and relied upon Appellant to watch her children on occasion. While Hayley

thought of Appellant as a friend, the two had previously been intimate and Appellant

1Pursuant to 42 Pa.C.S. § 9711(h)(1), this Court conducts automatic review of cases
where the death penalty has been imposed.
desired more than friendship. Hayley had assured Appellant that she would retrieve her

children later that day, but did not do so. When Hayley still had not come to pick up her

children the next morning, November 7, 2011, Appellant grew angry and called his

neighbor, Niesha Mayes, looking for Hayley. In a very agitated tone, Appellant told

Mayes that Hayley better come get her children or she would be sorry.

      At approximately 2:21 p.m. that afternoon, the York City Police responded to a 911

dispatch to 169 West Maple Street, where a two-year-old male was under cardiac arrest.2

Officer Ryan Anderson arrived a few minutes later and observed Appellant on the porch

of the residence, holding Jaques, who was wet, naked, and smelled strongly of feces.

Both Officer Anderson and emergency medical technicians, who arrived shortly

thereafter, attempted CPR on the child, who was then transported to York Hospital.

      While at the hospital awaiting word on Jaques’s fate, Appellant stated that Hayley

had dropped off the children the day before to stay with him for a few hours, but never

returned and did not respond to his attempts to contact her. He explained that because

Jaques had defecated and smeared it on the kitchen floor, Appellant had “popped him,”

suggesting that he struck the child, pulled him up by his ear, and sent him upstairs to the

bathtub to clean himself. Appellant indicated that he found Jaques slumped over and

unresponsive in the bathtub minutes later.

      The first person to examine Jaques at the hospital was registered nurse Emily

Huggins, who specialized in child abuse cases, and created a “body map” of the injuries

she observed on his body, which was later admitted at trial. Dr. Daniel Carney, the

trauma surgeon on duty, also examined Jaques, finding him to be cold with a distended


2 As discussed infra, this address was a neighbor’s home across the street from
Appellant’s residence at 140 West Boundary Avenue. The record establishes that West
Boundary Avenue splits off onto West Maple Street. See Notes of Testimony (N.T.)
(Suppression Hearing), Oct. 23, 2012, at 56.



                                      [J-2-2015] - 2
abdomen and showing no signs of life. Life-saving measures ultimately ceased and

Jaques was pronounced dead at 3:05 p.m.

        In the meantime, at the crime scene, Officer Roy Kohler had previously heard

Appellant say that he had been caring for more than one child. Accordingly, while

Appellant was at the hospital, the officer entered his residence for the sole purpose of

checking on the welfare of any children left behind. Officer Kohler did not find any

children in the home, did not move or collect any evidence, and did not take photographs.

Shortly thereafter, neighbor Della Smith informed Officer Kohler that she was caring for

Jaques’s baby sister and needed to go into Appellant’s home to get diapers for the baby.

Officer Kohler thereafter reentered the home and did a cursory look for diapers, finding

none.    Again, the officer took no evidence or photographs and did not manipulate

anything in the home. At 5:20 p.m., officers obtained a search warrant, purportedly for

Appellant’s home. Prior to executing the warrant, however, the officers realized that the

address on the warrant was not Appellant’s, but rather was that of the neighbor’s home

from where the 911 call was made. A corrected search warrant was obtained and

executed at 5:40 p.m. At that time, police took photos of the crime scene and recovered,

inter alia, pieces of a leather belt, a bong and baggie containing a leafy green substance,

clothing, paperwork, a mobile phone, and a laptop.

        After Appellant left the hospital, he went to the York City Police Department and

police interviewed him. He explained to detectives why he was caring for Hayley’s

children and denied that he hurt Jaques intentionally. Appellant admitted, however that

he slapped the child for defecating himself, pulled him up by his ear, and directed him to

go to the bathtub. He stated that he found the child slumped over and unresponsive in

the bathtub less than ten minutes thereafter.




                                      [J-2-2015] - 3
        Four days later, on November 11, 2011, Appellant went to the police station

voluntarily and was interviewed by Detective Alan Clarkson. The detective informed

Appellant that he was not under arrest and that the interview would be audio and video

recorded.     After Appellant sat down, he told Detective Clarkson that he had spoken to

Attorney Alan Rutt on an unrelated matter two days before and that Attorney Rutt had

warned him not speak to the police without an attorney present. Transcript of Interview,

Nov. 11, 2011, at 2, 59. Appellant did not, however, request that Attorney Rutt or any

other attorney be present during the interview, nor did he indicate that he did not want to

speak with police without an attorney present.

        When Appellant began discussing his general view on disciplining children,

Detective Clarkson interrupted and read him Miranda3 warnings, reiterating, however,

that Appellant was not under arrest at that time. Appellant indicated that he understood

his rights and stated, “[b]elieve me, there’s no reason for a lawyer here.” Id. at 16. He

then began to explain the events that took place on November 7, 2011. Specifically,

Appellant stated that he slapped Jaques for defecating on the floor, pulled him by the ear

to lead him upstairs for a bath, id. at 25-26, filled the tub with a few inches of water, and

left Jaques in the bathtub alone. Id. at 29. Appellant explained that when he returned to

the bathtub a few minutes later, Jaques was slumped over and unresponsive. Id. at 30.

He stated that it did not look like Jaques’s face was in the water. Id. at 31. Appellant

explained that when he retrieved the child from the bathtub, Jaques vomited. Id. at 35.

        Frightened, Appellant stated that he carried Jaques to his neighbor’s house across

the street, and had someone call 911.          Pursuant to the 911 responder’s direction,

Appellant stated that he administered CPR on Jaques, and medical emergency

personnel arrived and continued the CPR. Id. at 45-46, 50. When asked how he

3   Miranda v. Arizona, 384 U.S. 436 (1966).



                                       [J-2-2015] - 4
believed Jaques died, Appellant responded that he thought the child must have drowned

in the bathtub because no abuse occurred. Id. at 113. When the interview concluded,

Detective Clarkson asked Appellant to take a voice stress test, which the detective

explained “senses deception,” and Appellant refused, asserting that he wanted to speak

to Attorney Rutt first. Id. at 120, 122-23.

       Appellant was not arrested for Jaques’s murder until more than four months later

on March 20, 2012, after police received the autopsy report, which indicated that the

cause of Jaques’s death was blunt force trauma and that the manner of death was

homicide. While still handcuffed after the arrest, Detective Clarkson again interviewed

Appellant.   The detective read Miranda warnings and Appellant reiterated that he

understood his rights. When asked if he wanted to make a statement, he responded, “I’ll

answer whatever you want, you know, I could care less.           I already told you that.”

Interview Transcript, Mar. 20, 2012, at 3. Appellant then reiterated the events of the day

of the murder, as outlined above. When the detective confronted Appellant with the

findings in the autopsy report, he denied any physical abuse or wrongdoing. After the

interview was completed and Appellant was told what would happen to him later that

evening, Appellant stated that his attorney was Clarence Allen, and that he had just seen

Attorney Allen at the corner barber shop. Id. at 27.

       Prior to trial, Appellant filed a motion to suppress the statements he made during

the police interviews conducted on November 11, 2011, and March 20, 2012, in which he

admitted to caring for Jaques during the time the fatal injuries were inflicted and

acknowledged that he had struck Jaques for defecating on the floor. Appellant also

sought to suppress all physical evidence seized from his home.             The trial court

conducted a suppression hearing on October 23, 2012, and November 1, 2012, after

which it denied Appellant’s suppression motion, finding that he waived his right to counsel




                                       [J-2-2015] - 5
and voluntarily made the statements to police.          The trial court further held that no

physical evidence was seized from Appellant’s residence until after a valid search warrant

had been obtained. Additionally, Appellant filed a pretrial motion seeking dismissal of

the charge of first degree murder for lack of evidence of a specific intent to kill, which the

trial court denied.    He further filed a pretrial motion to quash the aggravating

circumstance of torture for lack of evidence, which the trial court also denied after

conducting an evidentiary hearing.

       The Commonwealth subsequently filed a pretrial motion in limine, seeking to admit

various autopsy photos. Appellant objected to the admission of the photos, contending

that any probative value in determining the nature of the victim’s injuries and the cause of

death was outweighed by the photos’ prejudicial impact. Following a hearing where

expert medical testimony was presented, the trial court granted the Commonwealth’s

motion and ruled that thirteen autopsy photos (twelve color and one black and white),

from a much larger array of pictures, were admissible at trial.

       At trial, the Commonwealth presented the testimony of forensic pathologist, Dr.

Samuel Land, who had performed Jaques’s autopsy the day after the murder. Utilizing

the autopsy photos, Dr. Land summarized the multitude of injuries that he documented

over the child’s entire body. He noted at least ten to twenty bruises, a significant number

of which had been inflicted within hours before Jaques’s death, as demonstrated by the

fact that blood poured out of the bruises when cut. N.T. (Trial), Volume IV, Oct. 22, 2013,

at 894, 926. The bruises appeared on Jaques’s face, forehead, left eye, cheeks, jaw, left

ear, right side and back of his head, chest, shoulder, abdominal region, back, buttocks,

arms, hips, and thighs. Id. at 893, 898, 910, 919, 922, and 924. Dr. Land opined that

the injuries resulting in the various bruises would have caused considerable pain to

Jaques. Id. at 933.




                                       [J-2-2015] - 6
       Dr. Land found that the most significant injury to Jaques’s torso was the laceration

to the victim’s liver, extending almost completely through the liver, which occurred several

hours before Jaques’s death. Id. at 925, 927.          He acknowledged that it would take a

significant amount of force to lacerate the child’s liver, such as would occur in a severe

motor vehicle accident. Id. at 903. Dr. Land stated that the injury to Jaques’s liver

would have caused severe pain and also nausea, vomiting, and loss of bowel control, and

could not have been caused by the life saving measures attempted by emergency

medical technicians. Id. at 929, 937. He further observed that due to the tear in the

liver, a fairly significant amount of blood pooled in Jaques’s abdomen, causing the

abdomen to be extended abnormally. Id. at 924. It was Dr. Land’s opinion that the

damage to the liver was a fatal injury.

       Dr. Land also found there was significant injury to Jaques’s adrenal gland caused

by Jaques being struck in the back several days prior to death. Id. at 901-02. Although

Dr. Land also observed a fresh hemorrhage in the right adrenal gland, which was inflicted

near the time of death, he concluded that the adrenal gland injury was not, itself, fatal.

Id. at 902, 926-27, 932.

       Finally, Dr. Land explained the significant injuries to Jaques’s head. He stated

there were bruises inside Jaques’s scalp, unobservable from the surface of the skin,

which resulted from recent blows to the head. Id. at 893. He indicated there were

bilateral subdural hemorrhages, which Dr. Land explained to be thin bleeding on both

sides of the brain caused by blunt force trauma. Id. at 896-97. Dr. Land testified that

Jaques’s brain trauma could have occurred by striking Jaques’s head or by hurling the

child’s head about in a forceful manner. Id. at 898. He opined that the head injury was

the final injury inflicted at the time of death, and was fatal. Id. at 926-27, 931.




                                          [J-2-2015] - 7
      Dr. Land considered, but ruled out death by drowning, explaining that drowning is

diagnosed by excluding every other possibility and the presence of lethal head trauma

and lethal trauma to the torso established that drowning was not a possibility. Id. at 934.

He clarified that a two-and-a-half-year-old child would not be in a bathtub slumped over

with his face in the water because, if neurologically intact, such child would be able to

extricate himself from that position and would simply sit up. Id. Dr. Land concluded that

Jaques was beaten to death, i.e., that the cause of the victim’s death was multiple blunt

force trauma, and that the manner of death was homicide. Id. at 942, 953.

      Appellant did not testify on his own behalf.        He presented the testimony of

pathologist, Dr. Richard Bindie.    Contrary to Dr. Land’s medical opinion, Dr. Bindie

opined that Jaques’s brain hemorrhaging was not fatal and that the head injuries could

have resulted from the child hitting his head during a fall several days before his death.

N.T. (Trial), Volume V, Oct. 23, 2013, at 1151-52. He testified that Jaques’s severely

lacerated liver was caused by aggressive and prolonged CPR and other life-saving

measures. Id. at 1145-46, 1154. Dr. Bindie concluded that the victim died as a result of

drowning, and not homicide. Id. at 1140.

      During jury deliberations, the trial court permitted the jury to view Jaques’s hospital

records, autopsy report, and the reports from both expert witnesses.          Crediting the

Commonwealth’s expert over that of the defense, the jury thereafter convicted Appellant

of first degree murder.    At the penalty phase of trial, the parties stipulated to the

aggravating circumstance that the victim was a child less than twelve years of age. 42

Pa.C.S. § 9711(d)(16). The Commonwealth incorporated the trial record to support the

aggravating factor that the offense was committed by means of torture, id. § 9711(d)(8),




                                      [J-2-2015] - 8
and did not present any additional evidence.4 In mitigation, Appellant presented the

testimony of friends and family members who described him as a good and loving person

who cared for the victim, other children, and his family. Appellant also testified on his

own behalf during the penalty phase and informed the jury about the care that he had

provided to Jaques and his sister in the past.

       The jury subsequently returned a verdict of death, concluding that the two

aggravating circumstances found, i.e., the age of the victim and torture, outweighed the

two mitigating circumstances of no significant history of prior criminal convictions, id. §

9711(e)(1), and any other evidence of mitigation concerning the character and record of

the defendant and the circumstances of his offense, id. § 9711(e)(8) (specifically listed by

the jury as the “defendant had a prior history of caring for the victim”). Sentencing

Verdict Slip, dated Oct. 28, 2013, at 3.

       Appellant filed post-sentence motions, which the trial court denied. This direct

appeal followed, raising twelve issues for our review.

                                I. Sufficiency of the Evidence

       As in all cases where a death sentence has been imposed, we begin by

conducting an independent review of the sufficiency of the evidence to sustain the

conviction for first degree murder. Commonwealth v. Perez, 93 A.3d 829, 840 (Pa.

2014); Commonwealth v. Zettlemoyer, 454 A.2d 937, 942 n.3 (Pa. 1982). Because a

determination of evidentiary sufficiency presents a question of law, our standard of review

is de novo and our scope of review is plenary. Commonwealth v. Sanchez, 36 A.3d 24,

37 (Pa. 2011).




4  As described in detail infra, to refute the torture aggravator during the penalty phase of
trial, Appellant presented the testimony of a medical expert.



                                       [J-2-2015] - 9
         “In reviewing the sufficiency of the evidence, we must determine whether the

evidence admitted at trial, and all reasonable inferences drawn from that evidence, when

viewed in the light most favorable to the Commonwealth as verdict winner, was sufficient

to enable the fact finder to conclude that the Commonwealth established all of the

elements of the offense beyond a reasonable doubt.” Commonwealth v. Fears, 836
A.2d 52, 58-59 (Pa. 2003). The Commonwealth may sustain its burden by means of

wholly circumstantial evidence.     Commonwealth v. Spell, 28 A.3d 1274, 1278 (Pa.

2011).     Further, the trier of fact is free to believe all, part, or none of the evidence.

Commonwealth v. Martin, 101 A.3d 706, 718 (Pa. 2014).

         Accordingly, to sustain Appellant's conviction of first-degree murder, we must

conclude that the evidence established beyond a reasonable doubt the three elements of

first-degree murder: (1) a human being was unlawfully killed; (2) the defendant was

responsible for the killing; and (3) the defendant acted with malice and a specific intent to

kill. 18 Pa.C.S. § 2502(a); Commonwealth v. Houser, 18 A.3d 1128, 1133 (Pa. 2011).

First-degree murder is an intentional killing, i.e., a “willful, deliberate and premeditated

killing.” 18 Pa.C.S. § 2502(a), (d); Commonwealth v. Burno, 94 A.3d 956, 969 (Pa.

2014).

         Appellant contends there was insufficient evidence demonstrating the requisite

specific intent to kill for first degree murder.5 He argues there were no eyewitnesses to

Jaques’s assault, and no evidence detailing the nature of the assault such as where it

occurred, how long it lasted, or when the child was rendered unconscious. He proffers

that absent evidence of such details, it is mere speculation to conclude that he beat

Jaques with the intent to kill him. According to Appellant, he could have acted in a rage

5 This contention is set forth in Issue VI in Appellant’s brief, which challenges the trial
court’s denial of a motion seeking the dismissal of the charge of first degree murder based
upon the lack of evidence of the specific intent to kill. See Brief for Appellant at 38-39.



                                       [J-2-2015] - 10
in a short period of time, not realizing the consequences of his actions, especially

considering the great disparity of size between himself and the two-year-old victim. He

submits that his efforts to seek aid for Jaques, by asking neighbors for help and

attempting CPR, further suggest that he lacked the requisite intent to kill. Appellant

concludes that the Commonwealth’s evidence was insufficient to prove even a prima

facia case that he intended to kill the victim, and that the trial court erred not only by

sustaining his conviction of first degree murder, but also by denying his pretrial motion to

dismiss that charge.

       The Commonwealth refutes Appellant’s sufficiency challenge and contends that

the record establishes both a prima facie case and sufficient evidence to sustain his first

degree murder conviction. It asserts that the prima facie case against Appellant was

premised on his deliberate and prolonged beating of Jaques, which was demonstrated by

the autopsy report, autopsy photos of fresh bruises covering most of Jaques’s body, the

preliminary hearing testimony of forensic expert nurse Emily Huggins who created a body

map of Jaques’s bruises, and Appellant’s statements that he had struck Jaques while he

acted as caregiver during the time period that the fatal injuries were inflicted. This

evidence was further supplemented, the Commonwealth contends, by Dr. Land’s trial

testimony that Jaques suffered the laceration to his liver hours before his death, and later

suffered the brain injury at or around the time of death, and that both injuries could have

each, individually, been fatal.    The Commonwealth reiterates Dr. Land’s medical

conclusion that the cause of death was multiple blunt force trauma, not accidental

drowning, and that the manner of death was homicide.

       Further, the Commonwealth submits that this Court has consistently rejected the

premise that there must be evidence of a single fatal blow in order to find the specific

intent to kill in cases where death results from the prolonged beating of the victim. See




                                      [J-2-2015] - 11
Commonwealth v. Chambers, 980 A.2d 35, 46-48 (Pa. 2009) (confirming the lack of

merit to the “final fatal blow” argument and finding specific intent to kill where the

defendant engaged in a continued pattern of child abuse and ultimately threw the

three-year-old child across the room into a radiator and left her to suffocate between a

bed and a wall); Commonwealth v. Powell, 956 A.2d 406 (Pa. 2008) (rejecting claim of

lack of evidence of specific intent to kill where the defendant repeatedly beat his

six-year-old son, causing a seizure that resulted in death by asphyxiation because there

is nothing in law requiring a final fatal blow to demonstrate a specific intent to kill);

Commonwealth v. Smith, 675 A.2d 1221 (Pa. 1996) (plurality) (finding sufficient evidence

of first degree murder where a five-month-old baby died while in the defendant’s care and

expert medical testimony established that the cause of death was six to ten blows to the

baby’s head).     The Commonwealth concludes that, consistent with this case law

examining the defendant’s entire course of conduct in child abuse murder cases, there is

sufficient evidence that Appellant possessed the specific intent to kill.

       The trial court agreed with the Commonwealth and held there was sufficient

evidence of a specific intent to kill to support both the charge of first degree murder and

the conviction. It cited Chambers and Powell, supra, for the proposition that physical

child abuse resulting in death is sufficient to sustain a jury’s finding that the defendant

possessed the specific intent to kill, despite the medical examiner’s inability to diagnose

the “final blow” that caused the death. The trial court held that, viewed in the light most

favorable to the Commonwealth as verdict winner, the evidence established that

Appellant was angry with Hayley for leaving her children at his home and beat her son to

death. It reasoned that the jury was free to infer Appellant’s specific intent to kill from his

use of deadly force on Jaques’s body. The court relied on the autopsy photos depicting

Jaques’s extensive and recent bruises, Dr. Land’s comprehensive testimony on the




                                       [J-2-2015] - 12
cause and manner of death, and the fact that Appellant was about four times the size of

the two-year-old victim. Based on the medical evidence, the trial court opined that

Appellant placed Jaques in the bathtub after fatally beating him, evidencing an attempt to

mask the true cause of death by suggesting that the child drowned accidentally in the

bathtub. These facts, the court concluded, were more than sufficient to establish the

requisites of first degree murder.

       Upon careful scrutiny of the record, we agree with the trial court that there is

sufficient evidence to support Appellant’s conviction of first degree murder.               When

viewed in the light most favorable to the Commonwealth as verdict winner, the evidence

establishes that Jaques was unlawfully beaten to death, that Appellant was responsible

for the killing, and that Appellant acted with malice and a specific intent to kill as

demonstrated by his use of deadly force upon the helpless two-year-old victim that he

was entrusted to protect. We reject Appellant’s claim that his conviction was based upon

mere speculation because there was no evidence describing with particularity how the

beatings were carried out and at what point the defenseless toddler was rendered

unconscious from Appellant’s vicious attack. This Court rejected a similar contention in

Powell, supra, where we upheld the jury’s finding of specific intent to kill where the

defendant repeatedly beat his six-year-old son, causing a seizure that resulted in death

by asphyxiation, but where there was no evidence relating to the final blow that ultimately

caused the death.

       We stated:

              There is nothing in the law, logic, or human experience that provides,
       as a matter of law, that specific intent cannot be found when the medical
       examiner cannot point to a specific blow as the definitive cause of death.
       The very personal nature of a beating such as this negates the notion that a
       specifically identifiable killing blow is required to prove specific intent. After
       each beating, indeed, after each blow, appellant had time to reflect on what
       he was doing to his son. And, with the final "stomping" he administered to


                                       [J-2-2015] - 13
       various vital parts of the child's body, appellant had ample time to
       appreciate the lethality of his conduct. The jury acted well within its
       authority in finding specific intent.
Powell, 956 A.2d at 417.

       We reaffirmed this principle in Chambers, supra, where we found the specific

intent to kill where the defendant engaged in a continued pattern of child abuse and

ultimately threw a three-year-old child across the room into a radiator, and proceeded to

catapult her again, leaving her between a bed and a wall to suffocate to death. We

stated that “[t]he fact that appellant argues that he ‘only’ intended to abuse [the child

victim] in the days before her murder does not mean the jury was obliged to believe that

theory (for which there was no testimonial support), nor does it somehow negate a finding

that he decided later to kill her.” Id., 980 A.2d at 47. We emphasized that “[t]he jury is

no less able to measure the totality of the circumstances against the settled definition of

specific intent in child-abuse murders than it is in other first-degree murder prosecutions.”

Id. See also Commonwealth v. Tharp, 830 A.2d 519, 527 (Pa. 2003) (holding that by

causing her young daughter’s death through a prolonged period of abuse and starvation,

the defendant exhibited not a lack of a specific intent to kill, but rather a “unique type of

coldness and deliberation,” which “reveals the sort of premeditation and deliberation that

separates first degree murder from other killings”).

       We reach the same conclusion here. The expert medical testimony of Dr. Land

established that hours before Jaques died, during the period in which he was in

Appellant’s exclusive care, Jaques was struck with such force that his liver was lacerated

between the right and left lobes with the tear extending almost completely through the

liver, causing a significant amount of blood to pool into Jaques’s abdomen. N.T. (Trial),

Volume IV, Oct. 22, 2013, at 900.     Dr. Land compared the amount of force used to that

which occurs in a severe motor vehicle accident. Id. at 902. Dr. Land explained that the

liver laceration would cause Jaques significant pain, nausea, vomiting, and loss of bowel


                                      [J-2-2015] - 14
control, and concluded that such injury could cause death. Id. at 929. He further opined

that hours later, near the time of death, again while in the exclusive care of Appellant,

Jaques was struck in the head with such force as to cause bilateral subdural

hemorrhages, which is bleeding on both sides of the brain. Id. at 896-97. Dr. Land

testified that Jaques’s brain trauma could have occurred by striking Jaques’s head or by

hurling the child’s head about in a forceful manner. Id. at 898. He opined that the head

injury was the final injury inflicted at the time of death, and was fatal. Id. at 926-27, 931.

       This medical evidence repudiates Appellant’s theory that he may have acted in a

rage, causing Jaques’s injuries in a short amount of time without realizing the devastating

effects of his behavior, thereby disproving any specific intent to kill.         Rather, the

Commonwealth’s medical evidence establishes that Jaques was beaten over a period of

hours until the child succumbed to the fatal blows. The fact that Appellant sought aid for

the child whom he fatally bludgeoned does not negate his specific intent to kill. While the

jury was free to believe the defense medical expert that Jaques’s death resulted from

accidental drowning, it did not do so, and Appellant’s sufficiency challenge fails.

       Because the evidence was sufficient to establish the elements of first degree

murder, it likewise was sufficient to demonstrate the lesser standard of a prima facie case

of guilt. See Commonwealth v. Karetny, 880 A.2d 505, 514 (Pa. 2005) (holding that, at

the preliminary hearing stage of a criminal prosecution, the Commonwealth need only put

forth sufficient evidence to establish a prima facie case of guilt, which exists when there is

evidence of each of the material elements of the crime charged and probable cause to

warrant the belief that the accused committed the offense).         Accordingly, we further

reject Appellant’s contention that the trial court erred by denying his pretrial motion to

dismiss the charge of first degree murder.

                                II. Admissibility of Photographs




                                       [J-2-2015] - 15
      Appellant next challenges the admissibility of thirteen autopsy photographs.

Twelve color photos depicted Jaques’s external injuries and one black and white photo

portrayed Jaques’s lacerated liver. As background information, the Commonwealth filed

a motion in limine to introduce photographs taken during Jaques’s autopsy. The trial

court conducted an evidentiary hearing on October 4, 2013, during which Dr. Land

testified that the photographs were necessary to demonstrate that the cause of death was

multiple blunt force trauma and not accidental drowning. Dr. Land opined that the jury

should examine color photos of external injuries so that it could differentiate between

markings on Jaques’s body caused by the beatings and discolorations of the skin

resulting from birthmarks and/or Jaques’s skin disorder of eczema. Finally, Dr. Land

opined that it was imperative to show the jury several photographs of Jaques’s various

injuries, rather than a select few, so that the jury could comprehend the numerous injuries

inflicted. On cross-examination, Dr. Land conceded that he was able to testify to the

cause and manner of death in previous homicide cases without the aid of photographs,

but explained that those murders did not involve the beating death of a child.

      On October 9, 2013, the trial court entered an order granting the Commonwealth’s

motion in limine, holding that the probative value of the photos outweighed any prejudicial

impact. The court found that the Commonwealth satisfied its burden of demonstrating

that the photos were necessary to rebut the defense of accidental drowning and to

provide clarity to the jury by distinguishing the injuries causing death from skin

discolorations existing prior to the murder. The court indicated that the photos were

neither cumulative nor too numerous as they were selected from a much larger photoset.

Acknowledging that the photos depicted a deceased two-year-old child victim, which

would have great impact on a jury, the trial court reasoned that to exclude the photos on

that basis alone would be to reward a perpetrator for choosing a child as a victim.




                                     [J-2-2015] - 16
       When the Commonwealth introduced the autopsy photographs at trial, Appellant

reiterated his objections, which the trial court denied. Consistent with its pretrial ruling,

the trial court held in its Pa.R.A.P. 1925(a) opinion that the autopsy photos were highly

relevant to the case based on the reasoning set forth in its order granting the

Commonwealth’s motion in limine.

       Echoing his prior argument, Appellant now contends that the trial court erred by

granting the Commonwealth’s motion in limine and admitting the photographs at trial.

He maintains that the photos are highly inflammatory and prejudicial and that their

admission was unnecessary because the nature and extent of Jaques’s injuries could

have been conveyed to the jury effectively through the testimony of Dr. Land. Appellant

submits that the images of Jaques’s external injuries were more prejudicial than

probative, considering that none of the external injuries were fatal.

       The Commonwealth responds that the photographs were admissible because they

were not inflammatory and were essential to prove that Appellant possessed the requisite

intent to commit first degree murder. It relies on case law holding that a trial court does

not abuse its discretion by admitting autopsy photographs of the victim where such

evidence was required to prove the defendant’s specific intent to kill.                 See

Commonwealth v. Wade, 389 A.2d 560, 566 (Pa. 1978) (holding that the trial court did not

abuse its discretion by admitting eight color autopsy photographs of the two-year-old

victim of voluntary manslaughter to prove the extent of the beatings where the defense

was that the child died from injuries after an accidental fall); Commonwealth v. Brown,

416 A.2d 1069, 1071 (Pa. Super. 1979) (holding that color photographs of the victim in a

child endangerment case were admissible to prove the nature and extent of the injuries

inflicted); see also Commonwealth v. Chester, 587 A.2d 1367, 1374 (Pa. 1991) (holding

that a gruesome photograph of a murder victim’s slashed throat was admissible, even if




                                      [J-2-2015] - 17
inflammatory, where the photo was essential evidence of the defendant’s specific intent

to kill).

            “The admission of evidence is solely within the discretion of the trial court, and a

trial court’s evidentiary rulings will be reversed on appeal only upon an abuse of that

discretion.”       Commonwealth v. Reid, 99 A.3d 470, 493 (Pa. 2014).             An abuse of

discretion will not be found based on a mere error of judgment, but rather occurs where

the court has reached a conclusion that overrides or misapplies the law, or where the

judgment exercised is manifestly unreasonable, or the result of partiality, prejudice, bias

or ill-will. Commonwealth v. Davido, 106 A.3d 611, 645 (Pa. 2014).

            When the Commonwealth seeks to introduce photographs of a homicide victim

into evidence, the trial court must engage in a two-part analysis. First, the trial court

must examine whether the particular photograph is inflammatory. Commonwealth v.

Murray, 83 A.3d 137, 156 (Pa. 2013). If the photograph is not inflammatory, it may be

admitted if it is relevant and can serve to assist the jury in understanding the facts of the

case. Id. If the photograph is inflammatory, the trial court must determine whether the

photograph is of such essential evidentiary value that its need clearly outweighs the

likelihood of inflaming the minds and passions of the jurors. Id.

            Upon examining the photographs, we hold that the trial court acted within its

discretion when it concluded that the images depicted were not inflammatory. As noted,

the twelve challenged color photographs portrayed various parts of Jaques’s body and

illustrated the nature and extent of his injuries, which would not have been readily

detectable in a black and white photo. The single black and white photo depicted the

internal injury of Jaques’s lacerated liver. The jury was not given the photographs to

examine during deliberations, but viewed them in connection with Dr. Land’s testimony

explaining the findings in his autopsy report.




                                          [J-2-2015] - 18
       Even assuming the photographs were inflammatory, we conclude, without

hesitation, that they were highly probative as they related directly to the requisite

elements of first degree murder, i.e., that Jaques was unlawfully killed, as opposed to

having drowned by accident, and that Appellant possessed the specific intent to kill. We

reject Appellant’s contention that the photographs constituted cumulative evidence

because Dr. Land testified to the nature of Jaques’s injuries and the cause of his death.

See Commonwealth v. Watkins, 108 A.3d 692, 724 (Pa. 2014) (“[t]he mere fact that a

medical examiner testified to the nature of the victim’s injuries and the cause of death

does not render photographs of the victim duplicative”); Commonwealth v. Pruitt, 951
A.2d 307, 319 (Pa. 2008) (holding that photographic evidence of the victim’s injuries is not

rendered duplicative merely because a medical examiner or other comparable expert

witness has conveyed to the jury, in appropriate clinical language, the nature of the

victim's injuries and the cause of death).           Further, as noted cogently by the

Commonwealth, the circumstances presented herein are akin to those that arose in

Wade, supra, where this Court found no abuse of discretion when the trial court admitted

eight color autopsy photographs of the two-year-old victim to show the extent of the

child’s injuries and to refute the defense theory that the injuries suffered were the result of

an accidental fall. Accordingly, Appellant’s claim fails.

                  III. Jury’s Review of Materials During Deliberations

       Appellant next contends that the trial court abused its discretion by granting the

jury’s request to review during deliberations the autopsy report, reports drafted by the

medical experts for both the prosecution and the defense, and Jaques’s medical records.

He maintains that providing the jury with such documents during deliberations was error

because they were too complex for the jury to understand absent expert medical

testimony. See Pa.R.Crim.P. 646, cmt. (citing Commonwealth v. Pitts, 301 A.2d 646,




                                       [J-2-2015] - 19
650 n.1 (Pa. 1973) (noting that “it would be a better procedure not to allow exhibits into the

jury room which would require expert interpretation”)).6 Appellant further submits that

allowing the jury to examine the enumerated documents during deliberations resulted in

the admission of improper hearsay statements and violated his constitutional right to

confrontation.   To illustrate, he explains that while deliberating, the jury could have

focused upon some unidentified portion of an expert report, which was not testified to

during trial, thereby denying Appellant the opportunity for cross-examination.

       The Commonwealth responds that this issue is governed by Pennsylvania Rule of

Criminal Procedure 646 (Material Permitted in Possession of the Jury), which provides

that “a jury may take with it such exhibits as the trial judge deems proper,” except for

enumerated items, none of which are implicated here. 7 It explains that Rule 646’s

6 In Pitts, this Court rejected the contention that the trial court erred by permitting the jury
to take a fingerprint chart into the jury room during deliberations and held that such matter
was within the discretion of the trial court. In a footnote, however, we stated “[a]lthough
we fail to see any abuse of discretion, it would be a better procedure not to allow exhibits
into the jury room which require expert interpretation.” Accordingly, Appellant is relying
on dicta, rather than the holding in Pitts to suggest impropriety by the trial court below.

7 Rule 646, entitled, “Material Permitted in Possession of the Jury” provides, in its
entirety, as follows:

       (A) Upon retiring, the jury may take with it such exhibits as the trial judge
       deems proper, except as provided in paragraph (C).

       (B) The trial judge may permit the members of the jury to have for use
       during deliberations written copies of the portion of the judge's charge on
       the elements of the offenses, lesser included offenses, and any defense
       upon which the jury has been instructed.

            (1) If the judge permits the jury to have written copies of the
            portion of the judge's charge on the elements of the offenses,
            lesser included offenses, and any defense upon which the
            jury has been instructed, the judge shall provide that portion
            of the charge in its entirety.
(continuedN)

                                       [J-2-2015] - 20
purpose in excluding specific items, such as the defendant’s confession or a copy of the

indictment, is to prevent the jury from giving greater emphasis to certain evidence while

deemphasizing other evidence. Here, the Commonwealth points out, no bias resulted

because the medical expert reports taken into the jury’s deliberation room were from both

parties. Moreover, it asserts, the documents examined by the jury are highly relevant

regarding the injuries and the cause of death, and the jury heard direct and

cross-examinations of each medical professional who submitted a report. Thus, the

Commonwealth concludes, the documents submitted for the jury’s examination during

deliberations would not have skewed the jury’s understanding or perception of the

evidence and no prejudice resulted therefrom. Finally, the Commonwealth argues that

the portion of Appellant’s claim relating to the autopsy report and Jaques’s medical




(Ncontinued)

             (2) The judge shall instruct the jury about the use of the written
             charge. At a minimum, the judge shall instruct the jurors that
                    (a) the entire charge, written and oral, shall be
                    given equal weight; and
                    (b) the jury may submit questions regarding any
                    portion of the charge.

        (C) During deliberations, the jury shall not be permitted to have:
             (1) a transcript of any trial testimony;
             (2) a copy of any written or otherwise recorded confession
             by the defendant;
             (3) a copy of the information or indictment; and
             (4) except as provided in paragraph (B), written jury
             instructions.

         (D) The jurors shall be permitted to have their notes for use during
      deliberations.

Pa.R.Crim.P. 646.



                                      [J-2-2015] - 21
evidence is waived because the only objection Appellant lodged at trial related to the

medical expert reports.

       The trial court denied Appellant relief on this claim, holding that pursuant to Rule

646, the decision of whether the jury should be permitted to examine a particular exhibit

during deliberations is within the trial court’s sound discretion. The court held that it did

not abuse its discretion because the expert reports permitted into the jury room were not

expressly prohibited by Rule 646 and were highly relevant to the cause and manner of

death. It further noted there was no bias because expert reports from both sides were

permitted into the jury room and the jury heard the testimony of each expert witness who

authored a report. Finally, the trial court reiterated the Commonwealth’s position that

Appellant waived any objection to the jury examining Jaques’s medical records and the

autopsy report during deliberations because his objection at trial was limited to the expert

reports.

       We hold that Appellant has failed to demonstrate an abuse of discretion. Initially,

we agree that Appellant waived the claim that the jury improperly reviewed the autopsy

report and Jaques’s medical records during deliberations as his objection related only to

the jury receiving the expert reports. See N.T. (Trial), Volume V., Oct. 24, 2013, at 1300.

Relating to the medical expert reports, we find that they are not specifically precluded

from examination during deliberations pursuant to Rule 646(C) and that it is unlikely that

the jury would be skewed by placing undue emphasis on one report over the other,

considering that the expert medical reports from both the prosecution and the defense

were permitted in the jury room. See Commonwealth v. Strong, 836 A.2d 884, 888 (Pa.

2003) (holding that the underlying reasons for excluding certain items from the jury’s

deliberations is to prevent the jury from placing undue influence on the material and

deemphasizing other evidence not in the room; prejudice will be found if there is a




                                      [J-2-2015] - 22
likelihood that the importance of the evidence will be skewed).            We further reject

Appellant’s unsupported claim of hearsay and denial of his right to confront witnesses as

the jury heard the direct and cross-examination of both experts whose reports were

permitted into the jury room during deliberations. Because no prejudice arose from the

jury’s examination of the expert reports, Appellant is not entitled to relief.

                       IV. Suppression of Appellant’s Statements

       Appellant next challenges the trial court’s denial of his motions to suppress

statements he made to police on November 11, 2011, and March 20, 2012. Because he

presents distinct arguments relating to each claim, we address them separately.

                            A. November 11, 2011 Statement

       Appellant argues that the Fifth Amendment to the United States Constitution

requires the suppression of his November 11, 2011 statement to police because his

interrogation continued after he invoked his right to counsel by stating that his lawyer

cautioned against speaking to police without counsel present.8 The Commonwealth

responds that Appellant did not invoke his right to counsel, but noted that he had counsel

in a separate matter. It asserts that Appellant never stated that he desired counsel for

that particular interview, did not indicate that he wished to remain silent, and did not

attempt to stop the interview due to the lack of counsel.




8 The Fifth Amendment right to counsel was recognized in Miranda v. Arizona, supra, and
protects a suspect’s “desire to deal with police only through counsel,” McNeil v.
Wisconsin, 501 U.S. 171, 178 (1991) (quoting Edwards v. Arizona, 451 U.S. 477, 484
(1981)), and is not offense-specific; it attaches upon custodial interrogation, and once
invoked, prohibits any further questioning of a suspect until counsel is present. Arizona
v. Roberson, 486 U.S. 675, 686-87 (1988); but see Maryland v. Shatzer, 559 U.S. 98
(2010) (holding that the release of an incarcerated suspect into the general prison
population for a minimum of two weeks constitutes a break in Miranda custody, which
serves to terminate the protection afforded by Edwards).



                                       [J-2-2015] - 23
      Following an evidentiary hearing, the trial court credited the facts as set forth by the

Commonwealth and denied suppression.           In its opinion supporting the suppression

order dated January 25, 2013, the trial court held that Appellant was not in custody on

November 11, 2011, because Appellant voluntarily went to the police station, was not

restrained in any way during the interview, and was free to leave. Finding that Appellant

was never taken into custody, the court concluded that the Fifth Amendment right to

counsel did not attach. Even assuming, arguendo, that Appellant was in custody, the

trial court held that Appellant made no statement that could be reasonably interpreted as

invoking his right to counsel.    It explained that merely mentioning that one has an

attorney on another matter is not the same as requesting the presence of an attorney

during an interview on the matter at issue. Finally, the trial court noted that when asked

to take a voice stress test at the end of the interview, Appellant declined to do so absent

legal consultation, thereby comprehending there were circumstances when the advice of

a lawyer would be advantageous.

      Our review of a suppression ruling is limited to determining whether the record

supports the findings of fact of the suppression court and whether the legal conclusions

drawn from those factual findings are correct. Commonwealth v. Briggs, 12 A.3d 291,

320 (Pa. 2011).    When the defendant appeals an adverse suppression ruling, the

appellate court may consider only the evidence presented for the Commonwealth and the

evidence of the defense that remains uncontradicted when fairly read in the context of the

entire record. Commonwealth v. Pruitt, 951 A.2d 307, 317 (Pa. 2008). While we are

bound by the suppression court’s factual findings, we are not bound by that court’s legal

conclusions, which we review de novo. Commonwealth v. Snyder, 963 A.2d 396, 400

(Pa. 2009).




                                      [J-2-2015] - 24
      We are further guided by Miranda, supra, where the United States Supreme Court

declared that an accused has a Fifth and Fourteenth Amendment right to have counsel

present during custodial interrogation. 384 U.S. at 474. To avoid difficulties of proof

and to provide guidance to officers conducting interrogations, the determination of

whether an accused invoked the right to counsel is an “objective inquiry.” Davis v.

United States, 512 U.S. 452, 458-59 (1994). The High Court has further held that a

suspect invoking his Miranda right to counsel must do so “unambiguously.” Id. at 459.

To invoke the Fifth Amendment right to counsel effectively, the accused must make

“some statement that can reasonably be construed to be an expression of a desire for the

assistance of an attorney in dealing with custodial interrogation by the police.” McNeil v.

Wisconsin, 501 U.S. at 178 (emphasis omitted); see also Commonwealth v. Keaton, 45
A.3d 1050, 1067 (Pa. 2012) (same). If an accused makes a statement concerning the

right to counsel that is “ambiguous or equivocal” or makes no statement, the police are

not required to end the interrogation or ask questions to clarify whether the accused

wants to invoke his or her Miranda rights. Davis, 512 U.S. at 461-62.

      Upon careful review of the record and the governing legal principles, we conclude

that the facts as found by the suppression court are supported by the record and the legal

conclusions drawn from those facts are correct. To reiterate, the record establishes that

on November 11, 2011, four days after the murder, Appellant went to the police

voluntarily and was interviewed by Detective Alan Clarkson.9 No autopsy report had yet

9 As referenced supra, this was not Appellant’s first interview with police as he had made
a recorded statement at police headquarters on the night of the murder, indicating that he
had slapped Jaques for defecating on the carpet, grabbed him by his ear in an effort to get
him upstairs to the bathroom to clean up, and discovered Jaques unresponsive in the
bathtub minutes later. Transcript of Nov. 7, 2011 Interview, at 10, 12. Notably,
Appellant does not challenge the admissibility of the November 7, 2011 statement or
argue that it is materially different from the November 11, 2011 statement. See
Commonwealth v. Hughes, 639 A.2d 763, 771 (Pa. 1994) (deeming the admission of a
(continuedN)

                                     [J-2-2015] - 25
been completed at that time, thus, the precise cause of Jaques’s death remained

unknown. The moment Appellant sat down, he stated that he had spoken to his counsel

in an unrelated matter two days before (later identified as Attorney Alan Rutt) who warned

Appellant not to speak to police without an attorney present. Transcript of Interview,

Nov. 11, 2011, at 2. Significantly, however, Appellant did not indicate that he wanted

Attorney Rutt or any other attorney present during the questioning and the interview

continued.

      Notably, when Appellant began explaining his general view on disciplining

children, Detective Clarkson interrupted and read him Miranda warnings, reiterating,

however, that Appellant was not under arrest at that time. Appellant indicated that he

understood his rights and stated, “[b]elieve me, there’s no reason for a lawyer here.” Id.

at 16. He then reiterated the general substance of his November 7, 2011 statement to

police, i.e., that he had slapped Jaques for defecating on the carpet, grabbed him by the

ear in an effort to get him upstairs to the bathroom to clean up, and discovered Jaques

unresponsive in the bathtub minutes later. When the detective asked Appellant how

Jaques died, he responded that he thought the child must have drowned in the bathtub

because no abuse occurred. Id. at 113. At the end of the interview, Detective Clarkson

requested that Appellant take a voice stress test, which the detective explained was like a

“truth verification test” that “senses deception.”     Id. at 120.    Appellant declined,

asserting that he wanted to speak to Attorney Rutt first. Id. at 121-23. Accordingly, no

voice stress test was given.



(Ncontinued)
statement to be harmless error because the objectionable statement was merely
cumulative of other evidence that had been admitted properly). Similarly, Appellant does
not suggest any material difference between his November 7, 2011 statement to police
and the statement made on March 20, 2012.



                                     [J-2-2015] - 26
       When viewed in the context of the facts presented, Appellant’s statement that an

attorney in an unrelated matter advised him not to speak to police cannot reasonably be

construed as an expression of a desire for the presence of counsel during questioning.

Quite the contrary is true, as the record demonstrates that Appellant was aware of the

benefit of having counsel present when questioned by police, yet he displayed a

willingness to discuss Jaques’s murder, reasoning that “there’s no reason for a lawyer

here.” Id. at 16. Appellant never made an unambiguous request for counsel and did

not, at any time, indicate that the questioning should cease so that legal consultation

could occur. Further, as noted by the trial court, Appellant knew how to invoke his right

to counsel as he did so after the interview concluded in connection with the police request

that he submit to a voice stress test. Appellant is, therefore, not entitled to relief on this

claim.10

                    B. Suppression of March 20, 2012 Statement

       Appellant next contends that the trial court violated his Sixth Amendment right to

counsel by failing to suppress the statement he made to police on March 20, 2012, after

he was handcuffed and arrested for the murder of Jaques11 At this point in time, the


10  As noted, the trial court also denied suppression of the November 11, 2011 statement
on the ground that Appellant was not in custody. While Appellant asserts that he was a
suspect on November 11, 2011, and that the police interrogated him to obtain
incriminating statements, Brief for Appellant at 32, he does not suggest that his freedom
was restricted in any way during the interview and does not dispute that he left the police
station when the interview concluded. See Commonwealth v. Johnson, 42 A.3d 1017,
1028 (Pa. 2012) (holding that “a person is in custody for Miranda purposes only when he
is physically denied his freedom of action in any significant way or is placed in a situation
in which he reasonably believes that his freedom of action or movement is restricted by
the interrogation”) (internal citations omitted).

11 The Sixth Amendment right to counsel is offense-specific and cannot be invoked once
for all future prosecutions; it only attaches at the commencement of prosecution, i.e.,
when criminal proceedings are initiated by charge, preliminary hearing, indictment,
(continuedN)

                                       [J-2-2015] - 27
autopsy report had been released, which indicated that the cause of Jaques’s death was

blunt force trauma and that the manner of death was homicide. While still handcuffed

after the arrest, Detective Clarkson read Appellant Miranda warnings and he indicated

that he understood his rights. 12     When asked if he wanted to make a statement,

Appellant responded, “I’ll answer whatever you want, you know, I could care less. I

already told you that.” Interview Transcript, Mar. 20, 2012, at 3. Consistent with the two

previously recorded statements provided to police on November 7, 2011, and November

11, 2011, Appellant reiterated that he had “popped” Jaques for defecating on the carpet,

grabbed him by his ear in an effort to get him upstairs to the bathroom to clean up, left him

in the bathtub alone, discovered Jaques unresponsive in the bathtub minutes later, and

subsequently went to the neighbor’s house for help. Id. at 6-20. When the detective

confronted Appellant with the findings in the autopsy report, he denied any physical

abuse or wrongdoing. Id. at 22-28. At the end of the interview, the detective told

Appellant what was going to happen following his arrest, to which he responded that his

attorney was Clarence Allen, and that he had just seen him at the corner barber shop.

Id. at 27.




(Ncontinued)
information, or arraignment. Commonwealth v. Keaton, 45 A.3d at 1065 (citing McNeil v.
Wisconsin, 501 U.S. at 175). The purpose of the Sixth Amendment right to counsel is to
protect the accused during critical confrontations with the government, after the adverse
positions of government and the defense have solidified regarding a particular alleged
crime. Id. (citations omitted).

12 The well-known and often-cited Miranda warnings caution that the accused has the
right to remain silent, that anything he says can and will be used against him in court, and
that the accused has the right to consult with counsel and to have counsel present during
interrogation; if he is indigent, counsel will be appointed for him. See Miranda, 384 U.S.
at 467-69, 471-72.



                                      [J-2-2015] - 28
      Appellant acknowledges that Detective Clarkson provided him with Miranda

warnings, but contends that he was denied his Sixth Amendment right to counsel

because Detective Clarkson “failed to advise [him] that even if he talked to police, he

could stop the interrogation at any time and request an attorney.” Brief of Appellant at

33. Absent such specific direction, Appellant claims, his waiver of the right to counsel

was invalid as it was not knowingly made. The Commonwealth summarily refutes this

claim, emphasizing that Detective Clarkson advised Appellant of his Miranda warnings

and Appellant waived those rights expressly prior to making his statement to police.

      The trial court agreed with the Commonwealth, holding that Appellant’s recorded

statement given to police on March 20, 2012 did not violate his Sixth Amendment right to

counsel. It found that when Appellant was given his Miranda warnings, he indicated that

he understood them, and when asked whether he wanted to give a statement, replied, “I’ll

answer whatever you want, you know. I could care less. I already told you that.”

Transcript of March 20, 2012 Interview, at 3.          The trial court concluded that this

commentary established that Appellant acknowledged his right to counsel and validly

waived the same.

      As before, we conclude that the facts as found by the suppression court are

supported by the record and the legal conclusions drawn from those facts are correct.

The record demonstrates that Appellant was informed of his right to counsel and,

nevertheless, indicated that he wanted to give a statement in the absence of counsel.

Nothing more is required under the law.

                        V. Suppression of Physical Evidence

      Appellant contends the trial court erred by denying his motion to suppress physical

evidence seized from his residence after several officers entered and searched the

premises without permission and without a valid warrant. Conceding that a valid warrant




                                     [J-2-2015] - 29
was obtained later that afternoon, Appellant argues that the items of evidence seized

pursuant to the valid warrant (i.e., pieces of a leather belt, photos of the crime scene, a

bong and baggie containing a green leafy substance, clothing, paperwork, a mobile

phone, and a laptop) must be suppressed because they were tainted by the initial illegal

entry into his home.13

       The Commonwealth refutes Appellant’s claim as belied by the record, contending

that the only entry into his home prior to execution of the valid warrant was permissible as

it was limited in scope to confirm there were no children left alone in Appellant’s home and

to obtain diapers for Jaques’s sister, who was in the care of Appellant’s neighbor. It

concludes that even if the prior entries into the home were illegal, the subsequent seizure

of physical evidence was independent of any illegal police action and, thus, not subject to

suppression. See Brief for Appellee at 26 (citing Segura v. United States, 468 U.S. 796

(1984) (holding that the Fourth Amendment does not require suppression of evidence

seized from a private residence pursuant to a valid search warrant, notwithstanding an

earlier illegal entry by police, where the warrant was issued on information obtained

independently from the illegal entry)).

       The trial court held that the physical evidence seized from his home was

admissible because: (1) no evidence was taken until a valid search warrant was obtained;

and, (2) the search warrant issued was supported by probable cause. The trial court

credited the suppression testimony presented by the police officers who secured the

crime scene, which established that no physical evidence was seized from Appellant’s

home prior to the issuance of a valid search warrant. N.T. (Suppression Hearing), Oct.

23, 2015, at 27, 32, 37, 46, and 51. Moreover, the court concluded, the affidavit of

13 Appellant does not demonstrate how these items were utilized by the Commonwealth
to convict him of first degree murder.




                                      [J-2-2015] - 30
probable cause to search was not premised upon any information gleaned by the officers

prior to issuance of a valid search warrant. 14     It further held that considering the

suspicious nature of the child’s death, probable cause existed for the magistrate to issue

the warrant based upon the information contained in the affidavit.

      Once again, we conclude that the facts as found by the trial court are supported by

the record and the legal conclusions drawn therefrom are correct. To reiterate, the

record establishes that Officer Roy Kohler heard Appellant state that he had been caring

for more than one child and entered Appellant’s residence prior to obtaining a warrant for

the limited purpose of determining whether Appellant had left any additional children

alone in the home. N.T. (Suppression Hearing), Oct. 23, 2012, at 14. He did not move

or collect evidence at that time and did not take any photographs.         Id. at 15, 27.


14  The Affidavit of Probable Cause used to obtain the search warrant contained the
following information:

      On 11/7/11 at approx. 1425 hrs, York City Police were dispatched to 169 W.
      Maple St for a cardiac arrest of a 2 year old victim. Upon arrival, officers
      spoke with the father, Aric Woodard, who stated that his child, Jaques, was
      the victim.

      Woodard advised officers that he and Jaques live at 140 W. Boundary Ave.
      They were both inside their residence shortly before 911 was called.
      Woodard stated that Jaques had defecated in the pants that he was
      wearing, so Woodard told Jaques to go upstairs and get in the bath tub.
      Woodard stated that he went upstairs to check on Jaques, and found
      Jaques with his head down between his legs, in water, in the bathtub, and
      unresponsive. Jaques was transported to York Hospital and pronounced
      dead.

      Based on the above information which I believe to be true and correct, I
      respectfully request that a search warrant be issued to obtain photographs
      and evidence from 140 W. Boundary Ave.

Affidavit of Probable Cause, dated Nov. 11, 2011.



                                     [J-2-2015] - 31
Moments later, Officer Kohler again briefly entered the residence because a neighbor

caring for Jaques’s baby sister asked if she could retrieve diapers from the home. Id. at

16.   Again, no evidence was moved or collected.         Id. at 27.   At 5:20 p.m. on the

afternoon of the murder, officers obtained a warrant, but realized that the address on the

warrant was that of the neighbor’s home from which the 911 call was made, and not

Appellant’s residence. Id. at 43, 56. The officers remedied the error by obtaining a

second search warrant listing the correct address. The officers did not conduct any

search of Appellant’s residence or seize evidence until after the corrected search warrant

was executed at 5:40 p.m. Id. at 43, 46, 59.

       Accordingly, the trial court was correct in holding that the search of Appellant’s

residence and subsequent seizure of evidence comported with the Fourth Amendment

because it did not occur until after police obtained a valid warrant.        Moreover, as

referenced by the trial court, the information contained in the affidavit of probable cause

was based on the suspicious nature of the child’s death and Appellant’s statements made

at the crime scene, which was independent from any evidence purportedly viewed by

police during a previous entry into Appellant’s residence. Under these circumstances,

Appellant’s claim fails.

                      VI. Denial of Supplemental Pretrial Motions

       In his next claim, Appellant contends that the trial court erred by denying his

supplemental omnibus pretrial motion. See Brief of Appellant at 38. Appellant fails to

identify the substance of the particular pretrial motion at issue and sets forth no argument

whatsoever in support of this claim.      The Commonwealth argues that the claim is,

therefore, waived, and we agree. See Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa.

2014) (holding that “[w]here an appellate brief fails to . . . develop an issue in any other

meaningful fashion capable of review, that claim is waived. It is not the obligation of an




                                      [J-2-2015] - 32
appellate court to formulate appellant's arguments for him.”) (internal quotations omitted);

see also Pa.R.A.P. 2119(a) (providing that appellate briefs must contain “such discussion

and citation of authorities as are deemed pertinent”).

                          VII. Torture Aggravating Circumstance

       Appellant raises two distinct, but related, issues regarding the aggravating

circumstance of torture pursuant to 42 Pa.C.S. § 9711(d)(8) (providing that “[t]he offense

was committed by means of torture”). First, he contends that the trial court erred by

denying his pretrial motion to quash the aggravating circumstance of torture for lack of

evidence. Second, Appellant submits that the Commonwealth failed to prove torture

beyond a reasonable doubt during the penalty phase of trial.

       To establish that a murder was committed by means of torture, the Commonwealth

must demonstrate that the defendant “intentionally inflicted . . . a considerable amount of

pain and suffering that was unnecessarily heinous, atrocious, or cruel, manifesting

exceptional depravity.”     Commonwealth v. Powell, 956 A.2d 406, 425 (Pa. 2008)

(quoting Commonwealth v. Karenbauer, 715 A.2d 1086, 1099 (Pa. 1998)). The intent to

torture may be proven from the circumstances surrounding the killing. Commonwealth v.

Cox, 686 A.2d 1279, 1289 (Pa. 1996).       The factors to consider in determining whether

the torture aggravator applies include, but are not limited to: (1) the manner in which the

murder was accomplished, including the number and type of wounds inflicted; (2)

whether the wounds were inflicted on a vital or non-vital area of the body; (3) whether the

victim was conscious when the wounds were received; and (4) the duration of the

episode. Powell, 956 A.2d at 425 (citing Commonwealth v. Ockenhouse, 756 A.2d
1130, 1137 (Pa. 2000)). Finally, in reviewing a jury’s determination that an offense was

committed by means of torture, we must examine the evidence in the light most favorable




                                      [J-2-2015] - 33
to the Commonwealth and draw all reasonable inferences in its favor. Powell, 956 A.2d

at 425.

       As background for the torture claim, we note that on July 12, 2013, the trial court

conducted a pretrial hearing on Appellant’s motion to quash the torture aggravator. The

Commonwealth presented the expert medical testimony of Dr. David Fowler, who testified

that after reviewing Dr. Land’s autopsy report and autopsy photographs, he agreed that

Jaques’s death did not result from accidental drowning, but rather from homicide by blunt

force trauma. N.T. (Pretrial Hearing), Jul. 12, 2013, at 29. Dr. Fowler noted there were

twenty to thirty impacts to Jaques’s body, both fatal and nonfatal, which occurred within

hours of each other and which would cause Jaques great pain. Id. at 23-27. He

explained that the greatest amount of pain would have resulted from the lacerated liver,

which would render it extremely painful for Jaques to breathe. Id. at 27. Dr. Fowler

found that the liver injury and the head injury were the most fatal, id. at 31, that the head

injury would have rendered Jaques unconscious, id. at 33, and that he could not

determine the particular order in which the various injuries were inflicted. Id. at 32.

       Relating to the penalty phase portion of the claim, we reiterate that the

Commonwealth did not present evidence during the penalty hearing, but rather

incorporated the trial record in support of the torture aggravator. N.T. (Penalty Phase),

Oct. 28, 2013, Volume VI, at 1323.15 Also at the penalty hearing, Appellant called Dr.


15 As noted supra, Dr. Land testified at trial that he conducted Jaques’s autopsy and
detailed the multitude of injuries that Jaques suffered over nearly his entire body, many of
which were inflicted within hours of his death. Dr. Land opined that the most significant
injury to the torso was the lacerated liver, which would have caused severe pain, nausea,
vomiting, and loss of bowel control, and which had been inflicted several hours before
Jaques died. N.T. (Trial), Volume IV, Oct. 22, 2013, at 927, 929. Finally, Dr. Land
found that Jaques’s severe brain injury would have rendered him unconscious, and
happened at or about the time of death, as there was no evidence of healing. Id. at 927,
930.



                                      [J-2-2015] - 34
Fowler (who had testified on behalf of the Commonwealth at the pretrial hearing) in an

attempt to refute that the killing was committed by means of torture. Appellant elicited

testimony from Dr. Fowler establishing that he could not identify, within a reasonable

degree of medical certainty, when Jaques became unconscious from the beatings he

endured. Id. at 1372.

       Dr. Fowler, however, further testified during the penalty phase that although he

could not determine the precise order of the wounds inflicted on the day of the murder, the

injuries were inflicted within approximately a four-hour period, and that the lacerated liver

was the only injury that showed the migration of white cells, which is an early sign of

healing. Id. at 1368-71. Thus, consistent with Dr. Land’s trial testimony, Dr. Fowler

opined that the damage to Jaques’s liver, which contributed to his death, would have

occurred first. Id. at 1371. When asked when Jaques would have become unconscious

from the liver injury, Dr. Fowler responded that he did not know how quickly the blood loss

from the lacerated liver would have occurred, but opined that “it took long enough

because there is time for the polymer to actually infiltrate the actual injury. So it was not

a rapid death.” Id. at 1372. Dr. Fowler also testified that Jaques’s head injury would

likely render him unconscious, but could not state with certainty when that injury occurred.

Id. at 1372-74. On cross-examination by the Commonwealth, Dr. Fowler reiterated his

prior testimony that the injury to Jaques’s liver would cause severe pain. Id. at 1376-77.

He explained that from the moment the liver was lacerated, Jaques would suffer severe

pain each time he took a breath, resulting in an absolutely rigid abdominal cavity that was

filling with blood. Id. at 1376-78.

       In both of the torture-related issues, Appellant harkens back to the same theme he

relied upon, albeit unsuccessfully, in his challenge to the sufficiency of the evidence in

Issue I, supra, i.e., that there was no medical evidence establishing when Jaques was




                                      [J-2-2015] - 35
rendered unconscious from Appellant’s repeated beatings. He infers from this purported

lack of evidence that it would be mere speculation to conclude that Jaques suffered a

considerable amount of pain and suffering that was unnecessarily heinous because

“[p]ain cannot be felt by a person who is unconscious.”          Brief for Appellant at 41.

Appellant concludes that absent evidence that Jaques was conscious when the myriad of

injuries were inflicted, the Commonwealth failed to meet its burden of proving the

aggravating circumstance of torture beyond a reasonable doubt. For this same reason,

he argues, the jury should not have even considered the torture aggravator during

deliberations.

       The Commonwealth contends that Appellant’s claims lack merit. First, it submits

that the trial court was correct in denying the pretrial motion to quash the torture

aggravator based on Dr. Fowler’s testimony at the July 12, 2013 pretrial hearing. See

Commonwealth v. Buck, 709 A.2d 892, 896 (Pa. 1998) (holding that the trial court may

submit an aggravator for the jury’s consideration as long as it is supported by any

evidence; the Commonwealth has no pretrial burden of proving aggravating

circumstances); see also 42 Pa.C.S. § 9711(c)(1)(i) (providing that the court shall instruct

the jury regarding aggravating circumstances for which there is “some evidence”). The

Commonwealth maintains that this meager showing of “any” or “some” evidence

necessary to refute a pretrial challenge to an alleged aggravating circumstance was

clearly satisfied here as Dr. Fowler’s pretrial testimony explained the severity of Jaques’s

multiple injuries and demonstrated that each blow inflicted would have caused the

defenseless toddler significant pain, beyond that required to kill, thereby satisfying the

legal definition of torture. Accordingly, it concludes, the trial court did not err by denying

Appellant’s pretrial motion to quash.




                                        [J-2-2015] - 36
      Second, the Commonwealth refutes Appellant’s claim of insufficient evidence

demonstrating torture during trial. It contends that the torture element is premised upon

Appellant’s willful, deliberate and prolonged beating of Jaques, which resulted in blunt

force trauma and internal hemorrhaging to the child’s brain, torso, and internal organs,

which ultimately led to his death. It asserts that this case is akin to Commonwealth v.

Smith, 675 A.2d 1221 (Pa. 1996) (plurality), where this Court found sufficient evidence of

torture.16 In Smith, the defendant was convicted of first degree murder after he fatally

beat the five-month-old baby who was in his care. The expert medical testimony opined

that the baby’s brain had suffered trauma from six to eight blows to the head, that there

were several bruises to the head, and that the baby’s clavicle was broken, which would

have caused the infant pain every time he was picked up, shaken, or struck. Id. at 1227.

The medical expert testimony further established that the baby experienced substantial

pain during the beating, causing more pain than other causes of death such as shooting

or stabbing. Id. Finally, the expert opined that between fifteen minutes and one hour

elapsed before the baby stopped feeling pain. Id. This evidence, markedly similar to

the evidence in the instant case, the Commonwealth asserts, was deemed sufficient to

demonstrate torture.

      The trial court agreed with the Commonwealth and rejected Appellant’s claims,

holding there was ample evidence at both the pretrial and penalty phase stages of the

case to allow the jury to consider torture as an aggravating factor and to conclude that

there was sufficient evidence in support thereof. Relating to the pretrial stage, the trial

court cited extensively from the pretrial hearing testimony of Dr. Fowler who explained

that he observed between twenty and thirty independent impacts to Jaques’s body, both

16  None of the responsive opinions filed in Smith disagreed with the analysis of the
torture issue set forth in the Opinion Announcing the Judgment of the Court.




                                     [J-2-2015] - 37
fatal and nonfatal, some of which, including the lacerated liver, would have been

extremely painful to the young victim. N.T. (Pretrial Hearing), Jul. 12, 2013, at 23,

25-26.17 The trial court emphasized that Dr. Fowler testified again during the penalty

phase of trial, and his testimony remained the same. Trial Court Opinion dated Jul. 22,

2014, at 14 (citing N.T. (Penalty Phase), Oct. 28, 2013, Volume VI, at 1365-1383). The

trial court concluded that ample evidence existed to show the number of injuries, the

amount of pain suffered by Jaques as a result of those injuries, and the intentional nature

of the injuries, thereby establishing beyond a reasonable doubt that the killing was

committed by means of torture.

       Applying our settled jurisprudence to the facts presented, we conclude that the trial

court’s analysis was correct.      When viewed in the light most favorable to the

Commonwealth, as verdict winner, there is sufficient evidence for the jury to conclude that

Appellant intentionally inflicted a considerable amount of pain and suffering upon Jaques

that was unnecessarily heinous, atrocious, or cruel, manifesting exceptional depravity,

beyond a mere intent to kill. It is beyond cavil that the sheer number of injuries inflicted

upon nearly every surface of Jaques’s body, both fatal and nonfatal, over the course of

hours, would cause unimaginable pain to the young child who had been placed in

Appellant’s exclusive care. In addition to the myriad of non-fatal blows to Jaques’s body,

and several hours before Jaques died, Appellant struck the toddler’s abdominal area with

such force that his liver was nearly lacerated completely, which caused him significant

pain, nausea, vomiting, and loss of bowel control. The jury could infer from this evidence

that Jaques endured severe pain from the lacerated liver and the various contusions and


17  The trial court also noted that because there was an additional aggravating
circumstance that was undisputed, i.e., that the victim was a child under twelve years of
age, 42 Pa.C.S. § 9711(d)(16), there is no question that the case was properly
designated a capital case even absent the torture aggravator.



                                      [J-2-2015] - 38
abrasions until he was rendered unconscious hours later by Appellant’s final fatal blow to

Jaques’s head. See N.T. (Trial), Volume IV, Oct. 22, 2013, at 27, 29-30 (referencing Dr.

Land’s opinion that Jaques suffered a lacerated liver several hours before death, which

caused substantial pain and discomfort, and that a blow to Jaques’s head at or near the

time of death rendered him unconscious).        Rather than seeking immediate medical

attention for the ailing toddler, Appellant left Jaques in the bathtub to succumb to his

injuries. We conclude that this evidence is sufficient to establish that Jaques’s killing

was committed by means of torture.

       This Court has repeatedly found sufficient evidence of torture in cases, like the

instant case, where an individual entrusted with the care of a child murders that child in a

manner that inflicts considerable pain and suffering beyond that required to cause death.

See Chambers, 980 A.2d at 55 (sustaining jury’s finding of torture where the defendant

fatally beat the three-year old victim, forcefully threw her into a radiator, and then

catapulted the child behind a bed where she was left to suffocate to death); Powell, 956
A.2d at 426 (finding sufficient evidence of torture where the defendant fatally beat his

six-year-old son, causing non-fatal injuries as well as disfiguring his face and irreparably

damaging his brain, which caused seizures that resulted in his death by asphyxiation);

Karenbauer, 715 A.2d at 1099 (upholding the torture aggravator where the defendant

fatally stabbed his child to death by inflicting eighteen stab wounds because had the

defendant simply intended to kill the victim, he could have used his size advantage and

knife to do so far more expeditiously); and Smith, 675 A.2d at 1233 (plurality) (holding

there was sufficient evidence of torture where the defendant fatally beat a five-month-old

baby who was in his care, causing severe head injury and a broken clavicle, which would

have caused the infant pain every time the infant was picked up).




                                      [J-2-2015] - 39
       Finally, having established that evidence supporting the torture aggravating

circumstance existed during the pretrial stage of this case, we reject Appellant’s

contention that the trial court erred in denying his pretrial motion to quash the torture

aggravator. See Buck, 709 A.2d at 896 (holding that the trial court may submit an

aggravator for the jury’s consideration as long as it is supported by any evidence); see

also 42 Pa.C.S. § 9711(c)(1)(i) (providing that the court shall instruct the jury regarding

aggravating circumstances for which there is “some evidence”).

                                VIII. Death-Qualified Jury

       Appellant’s next claim is that the trial court erred by denying his motion to preclude

the Commonwealth from seeking the death penalty.             He bases his claim on the

contention that his right to a fair and impartial jury as guaranteed by the Pennsylvania and

United States Constitutions was violated by the procedure employed to “death-qualify” his

jury. “Death-qualifying” a jury has been defined as the process of asking questions

during voir dire to identify individuals who object to the death penalty and cannot impose a

death sentence under any circumstance and excluding those persons from the jury.

Commonwealth v. Wright, 961 A.2d 119, 149 (Pa. 2008). Appellant contends that the

death qualification process predisposes jurors toward a guilty verdict because it requires

the jury to assume the defendant’s guilt and results in the empanelling of jurors less likely

to consider mitigation evidence. He further contends that social science data provides

that death qualification substantially reduces diversity in jury race, gender, and certain

religious affiliations, thereby rendering the jury more conviction-prone.                He

acknowledges that the United States Supreme Court has discounted the social science

upon which he relies in Lockhart v. McCree, 476 U.S. 162 (1986), but contends that the

High Court failed to consider the studies collectively and disregarded sound academic

principles.




                                      [J-2-2015] - 40
       The Commonwealth contends that Appellant’s claim fails because both this Court

and the United States Supreme Court have repeatedly upheld the procedure utilized to

death qualify a jury. It further emphasizes that the social science data relied upon by

Appellant in his brief to this Court, which has been disregarded by the United States

Supreme Court in McCree, was never presented to the trial court below.

       The trial court denied Appellant relief on this claim, finding that the law of

Pennsylvania was clear in that it sanctioned the use of death qualified juries in capital

cases. See Commonwealth v. Wright, 961 A.2d at 149 (holding that the process of

asking questions during voir dire to identify individuals who object to the death penalty

and who cannot impose the death penalty under any circumstances and excluding those

jurors from the venire is a proper and necessary procedure to ensure a fair trial). Relying

on this Court’s decision in Wright, the trial court opined that the process of death

qualification does not deprive a defendant of a fair and impartial jury from a cross-section

of the community and does not create a conviction-prone jury. Accordingly, the trial

court found that it did not err by adhering to governing precedent.

       We agree as both this Court and the United States Supreme Court have

consistently rejected the identical constitutional challenges to a death-qualified jury as set

forth by Appellant herein. See McCree, supra (holding that the exclusion of a group of

individuals, defined solely by their shared attitude that they could not follow the law and

impose the death penalty under any circumstances, may be excluded from jury service

without violating the “impartial jury” and “fair cross-section” clauses of the Sixth

Amendments to the United States Constitution); Wright, 961 A.2d at 149 (holding that

death-qualifying the jury is a proper and necessary procedure to ensure a fair trial and

does not deprive the defendant of a fair and impartial jury from a representative

cross-section of the community or result in a jury inclined to impose death in capital




                                       [J-2-2015] - 41
murder prosecution); Commonwealth v. Marinelli, 690 A.2d 203, 216 (Pa. 1997)

(acknowledging that “death qualification process is consistent with the guarantees of a

fair trial”); Commonwealth v. Morris 684 A.2d 1037, 1040 n.2 (Pa. 1996) (holding that

“[t]his Court has repeatedly held that the death qualification process is consistent with the

guarantees of a fair trial”); see also Commonwealth v. Padilla, 80 A.3d 1238, 1275 (Pa.

2013) (rejecting the defendant’s claim that the death qualification procedure creates

juries predisposed to imposing the death sentence because the defendant failed to

advance a specific claim that the jury in his case was predisposed toward the death

penalty, and, instead, relied upon published studies of a group of social scientists). As

Appellant has failed to demonstrate why we should deviate from this well-settled law and

has identified no particular circumstance distinguishing his case from those cited herein,

the trial court did not err in denying his motion to preclude the Commonwealth from

seeking the death penalty based on the death qualification of the jury.

                   IX. Separate Juries for Guilt and Penalty Phases

       Relying in part on his previous argument alleging the unfairness inherent in

death-qualified juries, Appellant contends that the trial court erred by denying his request

to have separate juries serve during the guilt and penalty phases of trial. Presuming that

a death-qualified jury is predisposed to convict and impose the death penalty, Appellant

asserts, without citation to authority, that there is no legitimate reason for jurors who

heard the guilt phase of trial to continue to be jurors during the penalty phase. He argues

that the additional costs or the logistics of having two juries are inadequate reasons to

deny a capital defendant a fair and impartial jury. Appellant concludes that the only

rationale for having the same jury during the guilt and penalty phases of trial is to make it

easier for the Commonwealth to convict.




                                      [J-2-2015] - 42
       The Commonwealth counters that there is no merit to Appellant’s claim because

the Sentencing Code requires expressly that the same jury decide both guilt and penalty.

See 42 Pa.C.S. § 9711(a)(1) (providing that “[a]fter a verdict of murder of the first degree

is recorded and before the jury is discharged, the court shall conduct a separate

sentencing hearing in which the jury shall determine whether the defendant shall be

sentenced to death or life imprisonment”). It relies on case law from this Court holding

that Section 9711(a)(1) requires that the jury that rendered a verdict of murder in the first

degree also determine whether the appropriate sentence is life imprisonment or death.

Similarly relying on Section 9711(a)(1), the trial court denied Appellant relief on this claim,

holding that the law on this issue is clear that the same jury adjudicates guilt and penalty

in a capital murder case.

       We find no error in the trial court’s holding as it correctly sets forth the law of this

Commonwealth. See Commonwealth v. Mattison, 82 A.3d 386, 397 (Pa. 2013) (holding

that “[t]his Court has repeatedly interpreted Section 9711(a)(1) as providing that ‘the

same jury which renders the verdict of murder in the first degree is the same jury which is

to determine whether the sentence is to be death or life imprisonment’”) (quoting

Commonwealth v Bryant, 574 A.2d 590, 595 (Pa. 1990)); Commonwealth v. Haag, 562
A.2d 289 (Pa. 1989) (same); Commonwealth v. Williams, 522 A.2d 1058 (Pa. 1987)

(same).

                   X. Challenge to Penalty Phase Jury Instructions

               XI. Challenge to the Death Penalty as Cruel and Unusual

       The next two issues are addressed together as Appellant has failed to support

them with any argument in his appellate brief. See Brief for Appellant at 48. First,

Appellant contends that the trial court erred in denying his challenge to the Pennsylvania

jury instructions relating to the death penalty because they failed to provide for the




                                       [J-2-2015] - 43
necessity of a non-death-qualified jury. Second, he maintains that the trial court erred by

denying his challenge to the death penalty on the grounds that it violates the cruel and

unusual punishment provisions of the Pennsylvania and United States Constitution.

Having set forth no argument at all on either of these issues in his brief to this Court, the

Commonwealth contends that both issues are waived. The trial court addressed the

issues on the merits and rejected them.

        We agree with the Commonwealth that the issues are waived for failing to present

any argument in support thereof. See Wirth v. Commonwealth, 95 A.3d at 837 (holding

that “[w]here an appellate brief fails to . . . develop an issue in any other meaningful

fashion capable of review, that claim is waived. It is not the obligation of an appellate

court to formulate appellant's arguments for him.”) (internal quotations omitted); see also

Pa.R.A.P. 2119(a) (providing that appellate briefs must contain “such discussion and

citation of authorities as are deemed pertinent”).

                 XII. Constitutional Challenge to Death Penalty Statute

        Appellant contends that the trial court erred by denying his motion to challenge the

constitutionality of Sections 9711(a)(2) and (c)(2).18 Rather than explaining why such



18   Section 9711(a)(2) and (c)(2), respectively, provide:

            In the sentencing hearing, evidence concerning the victim and the
       impact that the death of the victim has had on the family of the victim is
       admissible. Additionally, evidence may be presented as to any other
       matter that the court deems relevant and admissible on the question of the
       sentence to be imposed. Evidence shall include matters relating to any of
       the aggravating or mitigating circumstances specified in subsections (d)
       and (e), and information concerning the victim and the impact that the death
       of the victim has had on the family of the victim. Evidence of aggravating
       circumstances shall be limited to those circumstances specified in
       subsection (d).
            *                              *                                 *
(continuedN)

                                       [J-2-2015] - 44
provisions fail to pass constitutional muster, Appellant’s argument in support of this claim

appears non-responsive to the statement of the issue. See Brief of Appellant at 48.

Specifically, Appellant reiterates his contention that a death qualified jury and the process

by which it is empanelled violated his constitutional right to a fair and impartial jury - a

claim we previously rejected herein at Issue VIII. He further reiterates his argument

discussed in Issue IX regarding why the same jury should not adjudicate both guilt and

penalty in a capital murder case and maintains, without referencing the record, that the

jury was informed of the aggravating circumstance of torture during voir dire, thereby

predisposing the jury to convict him. Id.

       The Commonwealth contends that Appellant’s challenge to the death penalty

statute fails because the statute has consistently been found to be constitutional. The

trial court agreed that Appellant’s claim lacked merit, holding that our death penalty

statute has survived constitutional challenge. As Appellant has failed to develop the

claim as framed, we find that it is waived for purposes of appellate review. See Wirth, 95
A.3d at 837; Pa.R.A.P. 2119(a).

                                   XIII. Statutory Review

       Having rejected all of Appellant's claims for relief, we are required to affirm the

sentence of death unless we determine that it “was the product of passion, prejudice or

any other arbitrary factor” or “the evidence fails to support the finding of at least one


(Ncontinued)
          The court shall instruct the jury that if it finds at least one aggravating
     circumstance and at least one mitigating circumstance, it shall consider, in
     weighing the aggravating and mitigating circumstances, any evidence
     presented about the victim and about the impact of the murder on the
     victim's family. The court shall also instruct the jury on any other matter that
     may be just and proper under the circumstances.

42 Pa.C.S. § 9711(a)(2), (c)(2).



                                      [J-2-2015] - 45
aggravating circumstance.” 42 Pa.C.S. § 9711(h)(3)(i),(ii). First, we conclude that the

sentence of death was not the product of passion, prejudice, or any other arbitrary factor,

but rather was based upon the evidence presented. Second, the evidence was sufficient

to support both of the aggravating circumstances found by the jury, i.e., that the victim

was a child under twelve years of age, 42 Pa.C.S. § 9711(d)(16), and that the offense was

committed by means of torture. Id. § 9711(d)(8).

      Accordingly, we affirm the verdict and sentence of death.   19


      Mr. Justice Eakin, Madame Justice Todd, and Mr. Justice Stevens join this opinion.

      Mr. Chief Justice Saylor files a dissenting opinion.




19 The Prothonotary of the Supreme Court is directed to transmit the complete record of
this case to the Governor of Pennsylvania. 42 Pa.C.S. § 9711(i).



                                     [J-2-2015] - 46